internal_revenue_service number release date index number 6050w ------------------------------ ------------------------------- ------------------------- --------------------- ------------------------- --------------------------- ------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc pa plr-129506-15 date date legend taxpayer ---------------------------------------------------- a subsidiary of ---------------------------- -------------------------------- clients customers of tax_return_preparers who enter into an agreement with taxpayer to use taxpayer’s disbursement products for receiving their federal and state tax refunds providers tax_return_preparers who enter into an agreement with taxpayer to offer taxpayer’s disbursement products to tax_return preparers’ clients dear ------------------------------ and subsidiary this is in response to your ruling_request submitted by your authorized representative concerning the federal_income_tax reporting requirements for taxpayer under sec_6050w and sec_6041 of the internal_revenue_code code and the regulations thereunder specifically taxpayer requested a ruling that it does not have an information reporting obligation under sec_6050w or sec_6041 with respect to certain tax preparation fees deducted from individual clients’ refunds and paid to providers who utilize taxpayer’s refund disbursement services facts taxpayer is in the business of providing financial product management marketing training and technology services to banks and assisting banks with developing and plr-129506-15 coordinating relationships with certain tax_return software providers transmitters and tax professionals taxpayer’s primary business_purpose is to provide services to providers to assist their clients with obtaining refunds although it has recently expanded its services to banks in support of electronic transaction services agreement with the bank in order to facilitate the disbursement of tax refunds taxpayer and several fdic- insured commercial banks and issuers of prepaid stored value cards the bank have established partnership relationships governed by an agreement the program the program allows taxpayer to offer three methods by which clients can receive their tax refunds prepaid stored value ----- card direct deposit into a personal bank account or paper check each method is priced differently and results in different bank product fees payable to the bank clients may choose to have this costs deducted from their refunds additionally clients may choose to pay their tax_return preparation fees to their provider by having those fees deducted directly from their refund along with any bank product fees in order to facilitate the payment of refunds the bank sets up temporary deposit accounts on behalf of each client for purposes of receiving and disbursing tax refunds issued by federal and state taxing authorities to clients these accounts are owned by the bank and the funds in these accounts are treated as deposit funds of clients at all times when taxpayer learns of an upcoming transfer of funds on behalf of a client taxpayer calculates the appropriate bank and provider fees for that client and compiles disbursement components when the transfer is made to the client’s account taxpayer sends electronic instructions to the bank for disbursement of the client’s refund the bank uses these instructions to disburse a portion of the refund to the bank for any program fees to taxpayer for any processing fees to the provider for any_tax preparation fees that were authorized by the client and finally to the client in the manner selected by the client the bank disburses the net refund due to a client according to the method selected by the client by issuance of a bank check if the client elected to receive its net refund by check by electronic transfer of funds to a specified bank account if the client elected to receive its net refund by direct deposit or by transfer of funds to a card processor if the client elected to receive its net refund by prepaid stored value card the card processor ultimately sends a prepaid or stored value ----- card to the client under the terms of the agreement between taxpayer and the bank the bank is entitled to collect and receive all revenue from the program taxpayer generates revenue solely through its receipt of a monthly marketing fee from the bank plr-129506-15 agreement with providers in addition to its relationship with the bank taxpayer establishes relationships with providers who market the products offered through the program to clients taxpayer’s relationship with providers is established through an annual --------------------- --------------------------- the ------ agreement under the ------ agreement taxpayer agrees to provide a platform to facilitate the disbursement of clients’ federal and state refunds by one of the options provided in the agreements pursuant to the program in addition taxpayer agrees to facilitate and administer the payment of any current_year tax preparation fees owed to the provider taxpayer’s duties and obligations with respect to the tax preparation fees are set out in the -------agreement the -------- agreement states that taxpayer shall direct the bank to transfer payment of tax_return preparation fees to the provider by an automated clearinghouse credit to the account designated by the provider during its enrollment in the program taxpayer only instructs the bank to send the fees the provider after the client’s refund has been deposited with the bank the -------agreement does not provide for any compensation from the provider to taxpayer or from taxpayer to the provider in exchange for the services provided by each party rather each party benefits economically through its interactions and agreements with third parties the -------agreement allows taxpayer to fulfill its service obligations with the bank and earn revenues under the program providers benefit because they can offer clients bank products provided by taxpayer and because they allow clients to forego paying the provider for its services at the time they are rendered taxpayer does not have any control_over the fees providers charge clients moreover taxpayer does not have direct ownership of or control_over clients’ funds the bank owns and controls all accounts related to the receipt and disbursement of funds furthermore taxpayer does not have any obligation pursuant to an agreement with the bank providers or clients to make payment of fees owed to the provider in the event that a client’s refund is not sufficient to cover those fees taxpayer’s only function with regard to the tax preparer fees is to inform the bank that the refund has been received the amount of the provider fee to be deducted from the refund and provide the provider’s account and routing numbers so that the bank can transmit the fee to the provider by automated clearinghouse transfer the bank is not a party to the -------- agreement and has no obligations under it agreement with clients taxpayer also enters into an agreement with clients regarding clients’ use of taxpayer’s refund disbursement products the ------------agreement ---------------------- agreement informs clients of their options for receiving their tax_refund the plr-129506-15 agreement states that once a client’s account is funded with a tax_refund taxpayer will direct payment from the account of fees owed to the provider fees owed to taxpayer and any other fees that the client previously approved once these fees have been paid the balance of the account is transferred to the client in the manner selected by the client the agreement informs clients that if a tax_refund is not received by the bank and placed in the client’s account then funds will not be available to pay the appropriate fee to the provider in the event that any part of an anticipated refund is disallowed or offset or if the client directly receives a refund check from a taxing authority the client is required to notify taxpayer immediately and promptly pay the provider any fees owed law and analysis sec_6050w sec_6050w of the code as enacted by the housing assistance tax act of requires payment settlement entities to file an information_return for each calendar_year with respect to payments made in settlement of reportable_payment transactions sec_6050w covers two types of transactions payment_card transactions and third party network transactions a payment_settlement_entity in the payment_card context is a merchant_acquiring_entity in the third party network context it is a third_party_settlement_organization tpso sec_6050w the code and regulations define a merchant_acquiring_entity as the bank or other organization with the contractual obligation to make payments to participating payees in payment_card transactions a payment_card_transaction is any transaction in which a payment_card is accepted as payment sec_6050w - 6050w c sec_1_6050w-1 - the code and regulations define a tpso as the central organization that has the contractual obligation to make payments to the participating payees of third party network transactions sec_6050w sec_1_6050w-1 a third_party_network_transaction is any transaction that is settled through a third_party_payment_network sec_6050w a third_party_payment_network is any agreement or arrangement that i involves the establishment of accounts with a central organization by a substantial number of providers of goods or services who are unrelated to the central organization and who have agreed to settle transactions for the provision of goods or services with purchasers according to the terms of agreements ii provides standards and mechanisms for settling the transactions and iii guarantees payments to the providers of goods and services in settlement of transactions with purchasers sec_6050w sec_1_6050w-1 the code and regulations also provide special rules for two types of intermediaries who are required to report under sec_6050w aggregated payees and electronic payment facilitators plr-129506-15 an intermediary is required to report under sec_6050w if it qualifies as an aggregated payee according to the code and regulations where an intermediary receives payments from a payment_settlement_entity on behalf of one or more participating payees and distributes these payments to one or more participating payees that intermediary is treated as the participating_payee for purposes of determining reporting obligations of the payment_settlement_entity with respect to such transactions and as the payment_settlement_entity with respect to the settlement of these transactions with the participating payees sec_6050w sec_1_6050w-1 moreover where a payment_settlement_entity contracts with an electronic payment facilitator or other third party to make payments in settlement of reportable_payment transactions on behalf of the payment_settlement_entity that electronic payment facilitator or third party a facilitator must file the annual information_return under sec_6050w in lieu of the payment_settlement_entity a facilitator is not required to have any agreement or arrangement with the participating_payee moreover these rules apply even if the payment is not made directly from a facilitator’s account a facilitator need only submit instructions to transfer funds to the account of the participating_payee in settlement of the reportable_payment_transaction a facilitator is liable for any applicable penalties for failure to comply with the information reporting requirements of sec_6050w sec_6050w sec_1_6050w-1 sec_6050w analysis taxpayer is not required to report under sec_6050w with respect to fees routed from individual clients’ refunds to providers because it is not a tpso aggregated payee electronic payment facilitator or other entity that is required to make returns of information relating to payments in settlement of payment_card and third party network transactions third_party_settlement_organization as discussed above a third_party_settlement_organization is a central network that has the contractual obligation to make payments to the participating payees of third party network transactions a third_party_network_transaction is a transaction that is settled through a third_party_payment_network a third_party_payment_network is any agreement or arrangement that requires among other things that the tpso establish accounts with a substantial number of providers of goods and services who are unrelated to the tpso and who have agreed to settle transactions for the provision of goods and services and that the tpso guarantee payments to the providers of goods and services in settlement of transactions with the purchasers of the goods and services plr-129506-15 here taxpayer does not guarantee a payment to the provider for the services provided to its clients rather taxpayer merely agrees to provide instructions for the transfer of funds from a client’s account if available to the provider to cover tax_return preparation costs taxpayer does not provide instructions to the bank to transfer funds to a provider until a client’s refund has been deposited with the bank taxpayer is under no obligation to satisfy a client’s obligation to its provider if the amount deposited in the client’s account is insufficient to cover the fees owed to the provider thus taxpayer does not guarantee payments to the providers within the meaning of sec_6050w moreover taxpayer does not agree to settle transactions between the providers and their clients taxpayer agrees to provide instructions to the bank to transfer funds in payment of the provider’s services if such funds are deposited into a client’s account by a federal or state taxing authority taxpayer does not however agree to fulfill all obligations and complete the transaction between the providers and clients the agreement between taxpayer and clients makes clear that if the amount of a client’s refund deposited into their bank account is insufficient to cover the fees owed to the provider then the client is required to notify taxpayer and directly pay the provider any amounts owed the service that taxpayer provides is focused on providing instructions to facilitate the movement of funds when they are available rather than settling a transaction between providers and clients for the reasons stated above taxpayer has not established a third_party_payment_network and thus is not a tpso aggregated payee the aggregated payee rules require reporting under sec_6050w if a person receives payments from a payment_settlement_entity on behalf of participating payees and then distributes such payments to those participating payees taxpayer is not an aggregated payee because it is neither receiving payments from a payment_settlement_entity nor distributing payments to participating payees the amounts deposited in clients’ accounts are not received by taxpayer on behalf of clients rather these funds are held on clients’ behalf by the bank when taxpayer learns that a deposit was made to a client’s account taxpayer sends electronic instructions to the bank regarding the disbursement of the client’s refund at no time does taxpayer either receive clients’ refunds or disburse such refunds to other parties taxpayer merely provides instructions to the bank on how to disburse the funds accordingly taxpayer is not an aggregated payee electronic payment facilitator under the electronic payment facilitator rules when a payment_settlement_entity contracts with an electronic payment facilitator or other third party to make payments in settlement of reportable_payment transactions on behalf of the payment settlement plr-129506-15 entity that electronic payment facilitator or third party has the obligation to file the required information_return under sec_6050w these rules apply even if the payment is not made directly from the electronic facilitator’s account it need only submit instructions to transfer funds to the account of the participating_payee in settlement of the reportable_payment_transaction to incur a reporting obligation taxpayer does not have an obligation to file returns under sec_6050w as an electronic payment facilitator because it is not contracting with or making payments on behalf of a payment_settlement_entity the person on whose behalf taxpayer is submitting instructions for transfer of funds is the client an individual customer of a provider as discussed above a payment_settlement_entity is defined as is a merchant_acquiring_entity in the payment_card context or a third_party_settlement_organization in the third party network context an individual taxpayer is not a merchant_acquiring_entity or a third_party_settlement_organization accordingly taxpayer cannot be acting as an electronic payment facilitator within the meaning of sec_6050w and sec_1_6050w-1 in conclusion taxpayer is not a tpso an aggregated payee or an electronic payment facilitator and thus does not have a reporting obligation under sec_6050w sec_6041 sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return setting forth the amount of such gains profits and income and the name and address of the recipient sec_1_6041-1 states that fees for professional services paid to attorneys physicians and members of other professions are required to be reported under sec_6041 if they are paid_by persons engaged in a trade_or_business and paid in the course of such trade_or_business sec_6041 also provides rules requiring reporting by a party who makes payment on behalf of another party according to sec_1_6041-1 when a person makes a payment in the course of a trade_or_business on behalf of another person the payor is required to make an information_return if the payor performs management or oversight functions with respect to the payment or has significant economic_interest in the payment sec_6041 analysis taxpayer does not have a direct reporting obligation under sec_6041 because taxpayer is not making a payment in the course of a trade_or_business rather plr-129506-15 taxpayer is submitting instructions to the bank on how a particular client’s refund should be disbursed taxpayer does not control the funds in the account or directly make any payment although payments for fees for professional services are generally reportable under sec_6041 because taxpayer is not the party making payment taxpayer does not have a reporting obligation under the general rules of sec_6041 moreover taxpayer does not have an obligation to report under sec_6041 for making payments on behalf of clients as discussed above taxpayer does not own or otherwise have control_over the funds in client’s bank accounts accordingly when taxpayer submits instructions to the bank on disbursement of the funds it cannot be considered to be making a payment on behalf of clients therefore taxpayer is not subject_to reporting under sec_6041 with respect to the transfer of funds from clients’ accounts to the providers to compensate the providers for their return preparation services conclusion based exclusively on the information provided and the representations made we have determined that taxpayer does not have a reporting obligation under sec_6050w or sec_6041 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely adrienne griffin senior technician reviewer procedure administration cc
